Citation Nr: 0330219	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted entitlement to service 
connection for PTSD and assigned a 10 percent evaluation, 
effective November 23, 1999.  In that decision, the RO also 
denied entitlement to a TDIU.  The veteran subsequently 
perfected an appeal regarding both of these issues.  During 
that stage of the appeal, the RO issued Statements of the 
Case (SOC) in September 2000 and April 2002, and a 
Supplemental Statement of the Case (SSOC) in April 2002.  

In February 2003, the veteran, accompanied by his wife and 
assisted by his representative, presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of this Travel Board hearing has been 
prepared and associated with the claims folder.  During that 
hearing, the veteran submitted additional documentary 
evidence, which was accompanied by a waiver of initial RO 
consideration.  This evidence was also associated with the 
claims folder.

In the August 2000 rating decision, the RO also denied claims 
of entitlement to service connection for headaches and a 
fever of unknown origin.  The veteran did subsequently 
express disagreement with those denials.  Thus, those issues 
are not presently on appeal before the Board.  Similarly, in 
a June 2002 rating decision, the RO denied entitlement to 
hypertension, claimed as secondary to service-connected PTSD.  
To date, the veteran has not submitted a Notice of 
Disagreement (NOD) regarding that decision.  Thus, this issue 
is also not currently on appeal.

In an August 2001 rating decision, the RO granted entitlement 
to service connection for diabetes mellitus and assigned a 20 
percent evaluation, effective July 9, 2001.  The veteran did 
not express disagreement regarding either the disability 
rating or effective date assigned in that decision.  
Subsequently in an April 2002 rating decision, the RO awarded 
an earlier effective date of May 11, 2001, for the grant of 
service connection for diabetes mellitus.  This decision was 
the result of an order of the United States District Court 
for the Northern District of California in Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999), 
aff'd, 284 F.3d 1158 (9th Cir. 2002) (which dealt with the 
issue of payment of retroactive benefits to veterans in 
claims for disabilities associated with herbicide exposure).  
It does not appear trhat the veteran has expressed 
disagreement with the effective date assigned in the latter 
decision.

Thereafter, during his February 2003 personal hearing, the 
veteran submitted an informal claim of entitlement to an 
increased evaluation for diabetes mellitus.  This document 
has been associated with the claims folder.  That matter is 
referred to the RO for appropriate action.


REMAND

The veteran is seeking an initial evaluation in excess of 10 
percent for his service-connected PTSD, and he also claims 
that he is unemployable due to service-connected disability.  
In fact, he argues that his service-connected PTSD alone is 
so severe as to render him totally disabled and unable to 
work.  In support of his claim, he has submitted two signed 
statements from his private psychiatrist, Dr. M., in which 
the physician indicated that the veteran had become 
increasingly incapacitated due to his PTSD and was now unable 
to work.  The veteran also submitted a January 2002 report 
from a Vet Center, in which a psychologist indicated that the 
veteran's PTSD was severe and rendered him unable to work.

The veteran's service-connected PTSD is currently evaluated 
as 10 percent disabling under the criteria of 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  The criteria of DC 9411 
for each level of compensable disability are as follows:

100% - Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% - Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50% - Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long- term 
memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

30% - Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10% - Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0% - A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.

The Board is aware, as noted above, that, in letters of 
January 2002 and January 2003, the veteran's psychiatrist 
indicated that the veteran had attempted several times to 
function in a work environment, but that he had grown 
increasingly incapacitated.  The psychiatrist concluded that 
the veteran was now impaired to the point that he was unable 
to work.  The psychiatrist also determined that a Global 
Assessment of Functioning (GAF) score of 40 was warranted, 
which is indicative of major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  However, the physician did not attempt to 
distinguish between the service-connected PTSD and the 
veteran's non-service-connected psychiatric disability.

The Board is further aware of the statement of the 
psychologist who examined the veteran at a Vet Center in 
January 2002.  That psychologist concluded that the veteran 
met the diagnostic criteria for severe, chronic PTSD 
secondary to combat-related traumas in service.  In his 
report, the psychologist explained that the veteran's PTSD 
manifested in a severe lack of interest in activities that he 
used to enjoy, and that he no longer maintained social 
relationships with individuals outside of his immediate 
family.  The psychologist also found that the veteran's sleep 
loss, fatigue, and lack of interest had resulted in an 
inability to maintain employment.

The most comprehensive findings of record are contained in 
the report of a VA mental disorders examination in August 
2001.  During that examination, the veteran reported that he 
had not worked since April 2000 and that he had left that job 
due to mental illness.  In the report of the examination, it 
was noted that the veteran had worked for most of his life, 
including as a police officer from 1973 to 1984, and as a 
security guard for various employers ever since 1984.  The 
veteran indicated that he had no plans to return to work, and 
that his private physician had advised him that he should 
not.  The examiner noted that the veteran had no friends, and 
that he appeared to be essentially anti-social.  It was also 
noted that the veteran did not appear to exaggerate his 
problems, and that he appeared to be open and honest 
throughout the interview.  The examiner found that he 
suffered from sleep problems, low motivation, and 
fatigability.  It was also noted that he had poor 
concentration, and that he would lose his train of thought 
while attempting to carry on a conversation.  He also 
experienced feelings of hopelessness, helplessness, and 
worthlessness.  The examiner concluded that the veteran was 
seriously impaired in his overall functioning.  The examiner 
explained that the veteran was unable to keep a job, had no 
friends, had a chronically dysphoric mood, and that he 
suffered from nightmares and flashbacks.  The examiner 
assigned a GAF score of 49, which is indicative of serious 
impairment in social and occupational functioning.

The August 2001 VA examiner further determined that the 
veteran met the criteria for a psychotic disorder, not 
otherwise specified, and that this appeared to be his primary 
disabling condition.  However, the physician further 
concluded that the veteran's PTSD also served as a 
significant impairment of his functioning.  Furthermore, 
while the VA physician did make some attempt to discuss 
separate manifestations of the separate disorders, the Board 
believes that a meaningful distinction between the two for 
purposes of assigning an accurate rating for PTSD was not 
established.  Also, any attempt by the Board to make such a 
distinction appears to have been further complicated by 
failure of the veteran's private psychiatrist to distinguish 
symptomatology when he assigned diagnoses of both PTSD and 
major depression with psychotic features.

Further muddying the waters as to the correct differential 
diagnosis is the report of a January 2000 VA mental disorders 
examination, in which the VA physician concluded that the 
veteran experienced only moderate impairment as a result of 
major depression and PTSD.  The Board does note that, at that 
time, the veteran was still employed as a security guard, and 
was only four months away from leaving that job due to mental 
illness.  The examiner also noted that it was difficult to 
make a definitive diagnosis due to the veteran's short but 
intensive psychiatric history, which reportedly had included 
four recent hospitalizations due to severe depression and 
anxiety.  

The Board appreciates very much the forthright and 
comprehensive testimony presented by the veteran and his wife 
at the hearing before the undersigned, as well as the helpful 
advocacy by his representative.  Unfortunately, the record 
does not contain sufficient medical evidence for the Board to 
meaningfully assess the degree of disability attributable to 
the veteran's PTSD so as to determine the propriety of the 
currently assigned 10 percent rating, or to decide the TDIU 
issue.  Thus, we will remand for reexamination and 
readjudication by the RO.

Also on remand, the RO will have the opportunity to determine 
whether the procedural steps taken in this case have fully 
comported with recent changes in law, as interpreted by the 
courts.  See, e.g., the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000); 
VA's new  regulations implementing the VCAA, at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); and Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, ___ F.3d 
___, No. 02-7007 (Fed. Cir. Sept. 22, 2003) 

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran should be contacted to 
ascertain whether he has any additional 
medical evidence, information, or further 
argument to present in support of his appeal.  
He should be requested to provide names, 
addresses, and approximate dates of treatment 
for all health care providers whom he has 
seen from August 2001 and forward pertaining 
to his service-connected PTSD and diabetes 
mellitus.

a.  Any additional evidence provided by the 
veteran should be associated with the file, 
and any indication from the veteran that he 
has no additional evidence, information, or 
argument to present should be documented 
for the record.  

b.  If the veteran provides additional 
information in the form of the names, 
addresses, and approximate dates of 
treatment by any health care providers, VA 
or non-VA, who have treated him for his 
service-connected disabilities, he should 
execute any necessary authorizations, and 
the named health care providers should be 
contacted and asked to provide copies of 
all pertinent clinical records documenting 
their treatment.

2.  The veteran should be afforded another VA 
psychiatric examination, to determine the 
current nature and severity of his service-
connected PTSD.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported in 
detail.  The claims folder, to include a copy 
of this Remand, must be made available to the 
examiner prior to the examination.  A 
notation to the effect that review of those 
records took place should be included in the 
examination report.

a.  All indicated tests must be conducted, 
and the findings of the examiner must 
address the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment due to 
PTSD.

b.  The examiner should report a multi-
axial diagnosis identifying all current 
mental disorders, and offer an opinion as 
to the extent to which the veteran's 
service-connected PTSD, exclusive of any 
other mental disability, interferes with 
his ability to establish and maintain 
relationships, and causes any reduction in 
his initiative, efficiency, flexibility, 
and reliability levels.

c.  The examiner should also provide an 
opinion as to the extent to which the 
veteran's PTSD symptomatology (to the 
exclusion of any other mental disorder) 
corresponds with the criteria set out in 
the regulations for rating PTSD from the 
current 10 percent disability level to the 
total, 100 percent disability level.  (For 
the convenience of the examiner, the rating 
criteria are set out in full at pages 4 and 
5 of this Remand.)

d.  Finally, the examiner should discuss 
the degree of social and industrial 
impairment due to PTSD, should assign a 
numerical score on the GAF Scale and 
include an explanation of the numerical 
score assigned, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to PTSD 
alone.  The examiner should offer an 
opinion as to whether the veteran's 
service-connected PTSD renders him 
unemployable, given his education and work 
experience.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  The RO should review the claims file and 
ensure that all notification and development 
action required under the VCAA by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.

5.  Thereafter, the RO should readjudicate 
the veteran's claims on appeal.  If the 
benefits sought on appeal remain denied, the 
appellant and his representative, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



**[Note:  Notice Below Not Sent]**



 

